Title: To John Adams from Charles Lee, 25 July 1799
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 25th. July 1799

At the Board of Commissioners appointed to carry into effect the sixth article of the treaty of Amity with Great Britain differences have proceeded to such a length that the American Commissioners have come to a determination to attend it no more until the nations shall have an opportunity of coming to an explanation. It is now upwards of three months since they sent to the Secretary of State a full representation of sentiments avowed by the other members of the board in which they did not concur, and which inevitably would lead to the present suspension of business. I understand they propose to make a further representation upon this very important subject in which the motives of their secession and the difficulties which have occurred will be amply stated. I am persuaded that this measure of the American commissioners can be placed in a point of view that will command general approbation and most especially as it will afford an opportunity by means of negotiating an explanatory article, for preserving harmony between the two nations, while the malcontents in our own country will be deprived of a source of complaint which they have sanquinely expected might one day be turned decidedly in favor of those who opposed the treaty and yet oppose the present course of administering the government of the United States.
The Secretary of State I presume will lose no time in laying before you such papers and documents as may be requisite to enable you to decide on the measures which you may be pleased to direct. My opinion of the expediency or rather necessity of endeavouring to agree upon a new article explanatory of the sixth article of the treaty of Amity, I had the honor on former occasions to present to your consideration, and every thing that has happened at the board will be found to confirm it. I shall select and arrange the leading resolutions which have been passed at the board, containing principles which are deemed inadmissable on the part of the United States in order that you may have a clear view of the matters that are to be the subject of negotiation if such a measure shall be finally appear to you to be proper.
Though the meetings of the board are suspended I consider it highly useful to presecute enquiries into the justice of the several debts which are alledged to have been lost to the creditors and are the subject of claim against the United States. These enquiries you will readily believe to be a work of great labour and time, when you are informed that compensation is claimed for nearly twenty one millions of dollars stated to be due from many thousands of individuals who are dispersed in various parts of America. I have the satisfaction to mention to you that much good has been and will be derived from the industry of the agents employed on the part of the United States in the several parts of the country to make these enquiries, from whose exertions in a short time, the injustice of many claims is already made apparent, the debts on which they are founded having been in many instances paid in specie since the peace.
With perfect respect I have the honor to remain Sir your most obedient Servant

Charles Lee